DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                          Status of claims
           Claims 36-43 as amended on 11/03/2021 are pending and under examination in the instant office action.
Response to Arguments
Applicant’s arguments and contents of declaration by Louise Thatcher filed on 11/03/2021 have been fully considered and are persuasive. 
Deposit requirement for Streptomyces strains MH71 (NMI deposit number V17/004100) and MH243 (NMI deposit number V17/00401) has been met in the papers filed on 11/03/2021.
The rejection of claim under 35 U.S.C. 103 as being unpatentable over US 8,603,799 (Martin) and Popper et al (GRDC Agriculture Csiro AU. September 2015, pages 1-15) has been withdrawn in view of Applicants’ arguments and contents of declaration drawn to the idea that effects of microbes including Streptomyces species are strain specific effects, in particular, with regard to suppression of specific plant final and bacterial pathogens.
 Claims 36-43 are free from prior art and allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA AFREMOVA whose telephone number is (571)272-0914.  The examiner can normally be reached on Monday-Friday: 8.30am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Vera Afremova
November 9, 2021
/VERA AFREMOVA/           Primary Examiner, Art Unit 1653